EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian K. Prewitt on 1/19/2022.

The application has been amended as follows: 
	In the Claims:

1. (Previously Presented) A microphone system, comprising: a first transducer, for generating a first acoustic signal; a second transducer, for generating a second acoustic signal; a high-pass filter, for receiving the first signal and generating a first filtered signal, wherein the first transducer and the second transducer have different acoustic properties; a low-pass filter, for receiving the second signal and generating a second filtered signal; and an adder, for forming an output signal of the microphone system as a sum of the first filtered signal and the second filtered signal; wherein cut-off frequencies of the high-pass filter and of the low-pass filter are dynamically adjustable.

2. (Original) A microphone system according to claim 1, wherein the first transducer and the second transducer have different noise levels as a function of frequency.

3. (Previously Presented) A microphone system according to claim 1, wherein the first transducer and the second transducer have different frequency responses.



5. (Original) A microphone system according to claim 4, wherein the second transducer is a loudspeaker.

6. (Previously Presented) A microphone system according to claim 1, wherein a cut-off frequency of the high-pass filter is approximately equal to a cut-off frequency of the low-pass filter.

7. (Cancelled)

8. (Currently Amended) A microphone system according to claim 1, wherein the cut-off frequencies of the high-pass filter and of the low-pass filter are dynamically adjustable in response to a detected magnitude of the first signal.

9. (Original) A microphone system according to claim 8, comprising a control block for increasing the cut-off frequency of the high-pass filter and of the low-pass filter in response to determining that the detected magnitude of the first signal is greater than a first threshold value.

10. (Currently amended) A microphone system according to claim 1, wherein the cut-off frequencies of the high-pass filter and of the low-pass filter are dynamically adjustable in response to a detected magnitude of the second signal.



12. (Previously Presented) A microphone system according to claim 1, wherein the first transducer is configured to operate either in a first mode, in which it generates the first signal as a digital signal, or in a second mode, in which it generates the first signal as an analog signal.

13. (Previously Presented) A microphone system according to claim 1, wherein the first transducer is configured to operate either in a first mode, in which it generates the first signal as a digital signal with a first sampling rate, or in a second mode, in which it generates the first signal as a digital signal with a second sampling rate.

14. (Previously Presented) A microphone system according to claim 1, further comprising at least one of: a first equaliser, configured to apply a first equaliser function to the first filtered signal before it is passed to the adder; and a second equaliser, configured to apply a second equaliser function to the second filtered signal before it is passed to the adder.

15. (Previously Presented) A microphone system according to claim 1, further comprising: a first band-pass filter, configured to receive the first signal during a calibration mode; a second band-pass filter, configured to receive the second signal during the calibration mode;a feedback loop, wherein the first band-pass filter and the second band-pass filter each have pass bands that encompass a first frequency at which the high-pass filter and the low-pass filter both pass signals, wherein the feedback loop acts during the calibration mode to determine a gain value required such that the first signal and 

16. (Previously Presented) A microphone system according to claim 15, further comprising at least one of: a first equaliser, configured to apply a first equaliser function to the first filtered signal before it is passed to the adder; and a second equaliser, configured to apply a second equaliser function to the second filtered signal before it is passed to the adder; wherein said required gain value is applied to the first filtered signal in the first equaliser and/or to the second filtered signal in the second equaliser.

17. (Previously Presented) A microphone system according to claim 1, further comprising a time delay block, configured to apply a time delay to at least one of the first filtered signal and the second filtered signal.

18. (Original) A microphone system according to claim 17, wherein the time delay block comprises an all-pass filter.

19. (Previously Presented) An earbud, comprising a microphone system according to claim 1.

20. (Original) An audio listening system, comprising a pair of earbuds in accordance with claim 19.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 11/19/2021, claim 1 was amended, claim 7 was cancelled, and no claims were newly introduced. Accordingly claims 1-6, 8-20 are currently pending in the application.
Allowable Subject Matter
Claims 1-6, 8-20 are allowed over prior art of record.
Most relevant prior art of record is Melanson et al. (US 20170366898 A1) hereinafter Melanson.
Regarding claim 1, Melanson teaches  A microphone system, comprising: a first transducer (“capacitive microphone 106.” in ¶[0038]), for generating a first acoustic signal; a second transducer (“speaker 110” in ¶[0038]), for generating a second acoustic signal; a filter, for receiving the first signal and generating a first filtered signal (“controller 103 may filter and sum signals from capacitive microphone 106 and one or more speakers 110” in ¶[0042]), wherein the first transducer and the second transducer have different acoustic properties (implied since one is a speaker and the other is a capacitive microphone in [0038]); a filter, for receiving the second signal and generating a second filtered signal (“controller 103 may filter and sum signals from capacitive microphone 106 and one or more speakers 110” in ¶[0042]); and an adder (“controller 103 may filter and sum signals from capacitive microphone 106 and one or more speakers 110” in ¶[0042]), for forming an output signal of the microphone system as a sum of the first filtered signal and the second filtered signal (“controller 103 may smoothly transition between the signals received from capacitive microphone 106 and speaker 110 by cross-fading between the two.” in ¶[0038]), 

The following is the reason for allowance of claim 1:
Melanson alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises a high pass filter and a low pass filter, wherein cut-off frequencies of the high-pass filter and of the low-pass filter are dynamically adjustable,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-6, 8-20, claims are allowed for their dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/AMMAR T HAMID/              Examiner, Art Unit 2654